IN THE SUPERIOR COURT OF THE SATED OF DELAWARE

                      IN AND FOR NEW CASTLE COUNTY


DELPHI PETROLEUM,                             )
                                              )
             Plaintiff,                       )
                                              )
                                              ) C. A. No. N12C-02-302 FWW
                    v.                        )
                                              )
MAGELLAN TERMINALS                            )
HOLDINGS, L.P.,                               )
                                              )
Defendant.                                    )

                               Submitted: July 14, 2014
                               Decided: August 1, 2014

                      On Plaintiff’s Motion for Reconsideration
                                      DENIED

                                      ORDER



    This 1st day of August, 2014, upon consideration of the Plaintiff’s Motion for

Reconsideration, the Defendant’s Response in Opposition, oral argument and the

unsolicited submissions of the parties after argument, it appears to the Court that:

       (1)     By Opinion and Order Regarding Defendant’s Motion to Dismiss

dated May 2, 2014, the Court granted, inter alia, Defendant’s Motion to Dismiss

Plaintiff’s claim for fraud.
         (2)      On May 12, 2014, Plaintiff moved for “reconsideration” of the

Court’s May 2nd Order dismissing the fraud count.

         (3)    On May 19, 2014 Defendant responded in opposition to the Motion

for Reconsideration, pointing to Superior Court Civil Rule 59(e)’s requirement that

motions for reargument be “served and filed within 5 days after the filing of the

Court’s opinion or decision.”1

         (4)    At oral argument, Plaintiff’s counsel acknowledged that if the motion

were treated as a motion for reargument, it would be time-barred. Instead, he

suggested that it should be treated as a motion for reconsideration under Superior

Court Civil Rule 60(b)(6), which allows the Court to relieve a party from a final

order for “any other reason justifying relief from the operation of the judgment.” 2

         (5)    Delaware has adopted an “extraordinary circumstances” test for

granting relief under Rule 60(b)(6). 3 Plaintiff has not met that standard, nor even

attempted to meet that standard. Instead, Plaintiff has argued that the Court has

misapprehended established Delaware law. Misapprehension of Delaware law is

not the standard for Rule 60(b)(6) applications. Rather, it is a Rule 59(e) test. 4

         (6)    It is clear to the Court that despite Plaintiff’s attempt to cast its motion

as a motion under Rule 60(b)(6), it is really a Rule 59(c) reargument motion. As


1
  Del. Super. Ct. R. Civ. P. 59(e).
2
  Del. Super. Ct. R. Civ. P. 60(b)(6).
3
  Jewell v. Div. of Soc. Servs. 401 A.2d 88, 90 (Del.1979).
4
  CNH Am., LLC v. Am. Cas. Co. of Reading, Pa., 2014 WL 1724844 (April 29, 2014).
such, it is time-barred.

     NOW, THEEFORE, IT IS ORDERED that the Plaintiff’s Motion for

Reconsideration is DENIED.



                            _______________________
                           /s/Ferris W. Wharton, Judge